Sherwood, C. J.
The defendant has no ground of complaint because the jury found a verdict for plaintiff for “ just one-half of the amount” the latter claimed was due him, notwithstanding the evidence as to the amount due him was uncontradicted. The defendant cannot be said to have been injured because compelled by the verdict to pay a less sum than he contracted to pay. Were the plaintiff complaining, a different question would be presented, one not necessary to be now considered. The result is, we affirm the judgment.
All concur.